Citation Nr: 1803640	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	B. Brooks Benson, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1971 to May 1978.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefit currently sought on appeal.  Jurisdiction has since been transferred to the VA RO in Buffalo, New York.

In July 2014, the appellant testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

The appellant seeks entitlement to VA death benefits based on her deceased spouse's active duty service.
The Veteran is shown to have died in December 2006 of septic shock due to bilateral pneumonia, end stage renal disease, and myelodysplastic syndrome with contributing conditions of pancreatitis.  On appeal, the appellant has stated that the Veteran's death was a result of his exposure to herbicides during military service in Korea.

The Board notes that the Veteran's service treatment records indicate he sought medical treatment for various reasons in August 1971 at Kunsan Air Force Base; and in July and August 1972 at Osan Air Force Base.  He served in Korea as a telecommunications specialist.

In August 2012, the appellant's representative filed a Notice of Disagreement (NOD) on behalf of the Appellant.  Here, he wrote that the Veteran was stationed at Osan Air Force Base from February 25, 1971 to "at least August 10, 1972."  See August 2012 NOD.  The representative further wrote that the Veteran's Form DD 214-3 Certificate of Release or Discharge from Active Duty from 1974 stated that the Veteran served in Indo-China or Korea.  While the February 1971 to August 1974 DD-214 indicated 395 days of service in Indo-China or Korea, the specific dates are not shown.  

Furthermore, in May 2017, the appellant's representative stated that the Veteran's duties required him to go off base, where he was exposed to Agent Orange.  Furthermore, the appellant testified that the Veteran frequently went on furloughs to places in Korea such as Seoul, South Korea, and he rode in the back of trucks to get to his destination.

VA has established a procedure for verifying reported herbicide exposure in areas outside of the Republic of Vietnam, including the Korean DMZ.  See generally VBA Manual M21-1, IV.ii.1.H.4.a-b. (last accessed April 26, 2017).  Where, as here, there is claimed exposure to herbicides in Korea during the qualifying time period, but no indication that the Veteran served in one of the military units identified by the Department of Defense as having operated in the Korean DMZ during such period, the AOJ should send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for the Veteran's specific dates of service in Korea, locations of service, and verification of exposure to herbicides.  See VBA Manual M21-1, IV.ii.1.H.4.b.; VBA Manual M21-1, IV.ii.1.H.7.a. (last accessed April 26, 2017).

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim to JSRRC in order to verify service dates and service locations.

2.  Request from the appropriate facility verification of the Veteran's alleged exposure to an herbicide agent in Korea, to include forwarding a description of his alleged exposure(s), as outlined above. 

3.  If sufficient information is not provided to make such a request, or if attempts to verify the relevant information are not successful, the appellant must be notified of this fact.  All verification efforts must be documented and associated with the evidentiary record.

4.  The AOJ should conduct any other development deemed appropriate.

5.  Readjudicate the appeal.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




